Exhibit 31.4 CERTIFICATION OF CHIEF FINANCIAL OFFICER AUTHENTEC, INC. PURSUANT TO SECTION -OXLEY ACT OF 2002 (CHAPTER 98, TITLE 15 U.S.C. SS. 7241) I, Philip Calamia, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of AuthenTec, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: May 11, 2012 /s/ Philip Calamia Philip Calamia, Chief Financial Officer
